CANWEST MEDIA INC. (formerly CANWEST MEDIAWORKS INC.) INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 29, 2008 AND FEBRUARY 28, 2007 (UNAUDITED) PricewaterhouseCoopers LLP Chartered Accountants One Lombard Place, Suite 2300 Winnipeg, Manitoba Canada R3B 0X6 Telephone +1 (204) 926 2400 Facsimile +1 (204) 944 1020 April 10, To the Audit Committee of Canwest Media Inc. In accordance with our engagement letter dated August 16, 2007, we have reviewed the accompanying interim consolidated balance sheet of Canwest Media Inc. (the “Company”) as at February 29, 2008 and the related interim consolidated statements of earnings (loss), retained earnings and cash flows for the three and six month periods ended February 29, 2008 and February 28, 2007.These interim consolidated financial statements are the responsibility of the Company’s management. We performed our review in accordance with Canadian generally accepted standards for a review of interim financial statements by an entity’s auditor.Such an interim review consists principally of applying analytical procedures to financial data, and making enquiries of, and having discussions with, persons responsible forfinancial and accounting matters.An interim review is substantially less in scope than an audit, whose objective is the expression of an opinion regarding the interim financial statements; accordingly, we do not express such an opinion.An interim review does not provide assurance that we would become aware of any or all significant matters that might be identified in an audit. Based on our review, we are not aware of any material modification that needs to be made for these interim consolidated financial statements to be in accordance with Canadian generally accepted accounting principles. The accompanying balance sheet as at August 31, 2007 is a reproduction of the balance sheet from the complete financial statements of the Company, as at August 31, 2007 and for the year then ended, on which we expressed an opinion without reservation in our report dated November 2, 2007.The fair reproduction on the complete balance sheet is the responsibility of management.Our responsibility is to report on the balance sheet.In our opinion, the accompanying balance sheet as at August 31, 2007 is appropriately reproduced. This report is solely for the use of the Audit Committee of the Company to assist it in discharging its regulatory obligation to review these interim consolidated financial statements, and should not be used for any other purpose.Any use that a third party makes of this report, or any reliance or decisions made based on it, are the responsibility of such third parties.We accept no responsibility for loss or damages, if any, suffered by any third party as a result of decisions made or actions taken based on this report. Chartered Accountants PricewaterhouseCoopers refers to the Canadian firm of PricewaterhouseCoopers LLP and the other member firms of PricewaterhouseCoopers International Limited, each of which is a separate and independent legal entity. CANWEST MEDIA INC. (formerly CANWEST MEDIAWORKS INC.) CONSOLIDATED STATEMENTS OF EARNINGS (LOSS) (UNAUDITED) (In thousands of Canadian dollars except as otherwise noted) For the three months ended For the six months ended February 29, February 28, February 29, February 28, 2008 2007 (Revised note 9) 2008 2007 (Revised note 9) Revenue 701,875 643,683 1,569,614 1,448,540 Operating expenses 393,105 365,248 811,528 762,121 Selling, general and administrative expenses 211,915 198,451 427,670 397,935 Restructuring expenses (note 5) 4,611 - 16,256 - 92,244 79,984 314,160 288,484 Amortization of intangibles 2,217 1,485 4,648 2,523 Amortization of property and equipment 28,361 23,577 53,124 45,451 Other amortization 339 426 632 997 Operating income 61,327 54,496 255,756 239,513 Interest expense (77,582 ) (43,326 ) (159,841 ) (85,374 ) Accretion of long term liabilities (note 8) (24,197 ) - (48,078 ) - Interest income (note 4) 3,416 829 19,789 2,409 Amortization of deferred financing costs - (1,467 ) - (3,878 ) Interest rate and foreign currency swap gains (losses) (13,171 ) 12,221 (40,930 ) 21,000 Foreign exchange gains (losses) (note 4) (1,808 ) 3,819 4,273 6,696 Investment gains, losses and write-downs (24 ) 707 (85 ) 717 (52,039 ) 27,279 30,884 181,083 Provision for (recovery of) income taxes (note 6) (10,172 ) 6,541 25,030 59,867 Earnings (loss) before the following (41,867 ) 20,738 5,854 121,216 Minority interest (10,167 ) (16,258 ) (38,846 ) (57,437 ) Interest in earnings of equity accounted affiliates (note 4) 19,741 958 39,577 1,321 Realized currency translation adjustments (1,062 ) 1,025 (1,062 ) 600 Net earnings (loss) from continuing operations (33,355 ) 6,463 5,523 65,700 Earnings from discontinued operations (note 9) - 1,708 - 8,793 Net earnings (loss) for the period (33,355 ) 8,171 5,523 74,493 The notes constitute an integral part of the consolidated financial statements. 3 CANWEST MEDIA INC. (formerly CANWEST MEDIAWORKS INC.) CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands of Canadian dollars) As at February 29, As at August 31, 2008 2007 ASSETS Current Assets Cash 86,542 136,614 Accounts receivable 583,204 492,597 Inventory 8,506 8,907 Investment in broadcast rights 369,584 169,614 Future income taxes 26,016 16,824 Other current assets 29,325 45,035 1,103,177 869,591 Other investments (note 4) 38,758 1,534,920 Investment in broadcast rights 231,930 39,001 Due from parent and affiliated companies (note 13) 55,692 55,947 Property and equipment 692,329 667,228 Future income taxes 334,252 186,803 Other assets 48,883 93,436 Intangible assets (note 3) 2,166,585 1,287,962 Goodwill (note 3) 2,880,872 2,336,735 7,552,478 7,071,623 LIABILITIES Current Liabilities Bank indebtedness 4,514 - Accounts payable 137,410 214,956 Accrued liabilities 344,565 331,228 Income taxes payable 53,276 59,658 Broadcast rights payable 182,067 65,980 Deferred revenue 45,104 42,167 Future income taxes 54,361 38,153 Current portion of long term debt and obligations under capital leases 255,310 11,045 Current portion of hedging derivative instruments 38,109 - Current portion of derivative instruments 28,211 4,805 1,142,927 767,992 Long term debt (note 7) 2,997,639 3,589,947 Hedging derivative instruments 381,062 - Derivative instruments 153,500 147,131 Obligations under capital leases 9,847 11,381 Other long term liabilities 248,236 189,070 Future income taxes 169,671 105,530 Deferred gain (note 6) 168,632 - Puttable interest in subsidiary (note 8) 530,424 483,568 Minority interest 89,133 45,682 5,891,071 5,340,301 Contingencies (note 15) SHAREHOLDERS’ EQUITY Capital stock 438,838 438,838 Contributed surplus 132,953 132,953 Retained earnings 1,169,893 1,165,316 Accumulated other comprehensive loss (notes 2 and 10) (80,277 ) (5,785 ) 1,089,616 1,159,531 1,661,407 1,731,322 7,552,478 7,071,623 The notes constitute an integral part of the consolidated financial statements. 4 CANWEST MEDIA INC. (formerly CANWEST MEDIAWORKS INC.) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (In thousands of Canadian dollars) For the three months ended For the six months ended February 29, February 28, February 29, February 28, 2008 2007 2008 2007 Net earnings (loss) for the period (33,355 ) 8,171 5,523 74,493 Other comprehensive income Unrealized foreign currency translation gains (losses) on net assets of self-sustaining foreign operations (1,878 ) 3,884 (1,421 ) 12,325 Realized foreign currency translation losses (gains) on net assets of self-sustaining foreign operations 1,062 (1,025 ) 1,062 (600 ) Foreign currency translation adjustment (816 ) 2,859 (359 ) 11,725 Change in fair value of derivative instruments designated as cash flow hedges (net of tax of three months – $7.7 million six months – $15.6 million) (18,987 ) - (35,723 ) - Unrealized loss on available-for-sale investment (net of tax of nil) (note 10) (6,653 ) - (15,023 ) - Comprehensive income for the period (59,811 ) 11,030 (45,582 ) 86,218 CONSOLIDATED STATEMENTS OF RETAINED EARNINGS (UNAUDITED) (In thousands of Canadian dollars) For the three months ended For the six months ended February 29, February 28, February 29, February 28, 2008 2007 2008 2007 Retained earnings - beginning of period 1,203,248 950,527 1,165,316 884,205 Adoption of new accounting policies, net of tax of $0.5 million (note 2) - - (946 ) - 1,203,248 950,527 1,164,370 884,205 Net earnings (loss) for the period (33,355 ) 8,171 5,523 74,493 Retained earnings - end of period 1,169,893 958,698 1,169,893 958,698 The notes constitute an integral part of the consolidated financial statements. 5 CANWEST MEDIA INC. (formerly CANWEST MEDIAWORKS INC.) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands of Canadian dollars) For the three months ended For the six months ended February 29, February 28, February 29, February 28, 2008 2007 (Revised note 9) 2008 2007 (Revised note 9) CASH GENERATED (UTILIZED) BY: OPERATING ACTIVITIES Net earnings (loss) for the period (33,355 ) 8,171 5,523 74,493 Earnings from discontinued operations - (1,708 ) - (8,793 ) Items not affecting cash Amortization 30,917 26,955 58,404 52,849 Non-cash interest expense (income) 9,668 (955 ) 14,267 (1,903 ) Accretion of long term liabilities 24,197 48,078 Future income taxes 192 2,251 8,483 21,588 Realized currency translation adjustments 1,062 (1,025 ) 1,062 (600 ) Interest rate and foreign currency swap losses (gains), net of settlements 10,686 (12,593 ) 25,940 (19,989 ) Investment gains, losses and write-downs 24 (707 ) 85 (717 ) Pension expense in excess of (less than) employercontributions 977 (1,130 ) 2,357 1,257 Minority interest 10,167 16,258 38,846 57,437 Earnings from equity accounted affiliates (19,741 ) (958 ) (39,577 ) (1,321 ) Foreign exchange gains (1,365 ) (3,277 ) (9,264 ) (5,802 ) Stock based compensation expense (note 11) 769 1,239 1,527 2,054 34,198 32,521 155,731 170,553 Changes in non-cash operating accounts 9,188 74,877 (137,623 ) (91,991 ) Cash flows from operating activities of continuing operations 43,386 107,398 18,108 78,562 Cash flows from operating activities of discontinued operations - 7,609 - 24,046 Cash flows from operating activities 43,386 115,007 18,108 102,608 INVESTING ACTIVITIES Other investments (58 ) (4,083 ) (4,703 ) (5,570 ) Investment in broadcast licences - (280 ) - (618 ) Acquisitions (note 2) - (33,366 ) - (42,160 ) Payment of acquisition costs (1,876 ) - (27,477 ) - Cash from equity accounted affiliates (note 4) 45,595 - 45,595 - Proceeds from sales of other investments 9,428 - 9,428 Proceeds from sales of property and equipment 17 1,440 28 2,316 Purchase of property and equipment (27,775 ) (28,693 ) (55,719 ) (47,587 ) Advances to parent and affiliated companies (note 13) (28 ) (533 ) (1,272 ) (904 ) Investing activities from discontinued operations - (907 ) - (3,757 ) 15,875 (56,994 ) (43,548 ) (88,852 ) FINANCING ACTIVITIES Repayment of long term debt (2,437 ) (292 ) (3,687 ) (292 ) Advances (repayments) of revolving facilities, net of financing costs (42,703 ) 86,763 15,402 (76,032 ) Increase (decrease) in bank indebtedness 4,515 (16,792 ) 4,515 - Swap recouponing payments - - (5,000 ) - Payments of capital leases (206 ) (141 ) (1,550 ) (1,302 ) Payment of distributions to minority interest (35,889 ) (46,274 ) (36,679 ) (59,160 ) Financing activities from discontinued operations - (7,272 ) - (15,997 ) (76,720 ) 15,992 (26,999 ) (152,783 ) Foreign exchange gain on cash denominated in foreigncurrencies 1,110 726 2,367 2,168 Net change in cash (16,349 ) 74,731 (50,072 ) (136,859 ) Cash – beginning of period 102,891 71,784 136,614 283,374 Cash – end of period 86,542 146,515 86,542 146,515 The notes constitute an integral part of the consolidated financial statements. 6 CANWEST MEDIA INC. (formerly CANWEST MEDIAWORKS INC.) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED FEBRUARY 29, 2, (UNAUDITED) (In thousands of Canadian dollars except as otherwise noted) 1.SIGNIFICANT ACCOUNTING POLICIES In January 2008, CanWest MediaWorks Inc. was renamed Canwest Media Inc. Canwest Media Inc. (“the Company”) and its predecessor companies are wholly-owned subsidiaries of Canwest Global Communications Corp. (“Canwest”).The Company is an international media company with interests in conventional television, specialty cable channels, out-of-home advertising, publications and websites in Canada, Australia, Turkey, the United Kingdom and the United States.The Company’s operating segments include television, publishing, radio and out-of-home advertising.The Canadian television segment includes the operation of the Global Television Network, E! Network, TVtropolis and 6 Canadian specialty television channels.The Company holds a 67% voting interest and a 35% equity interest in CW Investments Co. (“CW Investments”), the parent of CW Media Holdings Inc. (“CW Media”), which indirectly holds interests in 18 Canadian specialty television channels and is presented as the CW Media segment.The Company consolidates 100% of CW Investments as the 65% equity interest held by Goldman Sachs Capital Partners (“Goldman Sachs”) is classified as a financial liability (“Puttable interest in a subsidiary”).Certain operations held by CW Media were held in trust and operated by a trustee until the Canadian Radio-television and Telecommunications Commission (“CRTC”) approved the transfer of effective control of the trust assets to CW Investments subject to certain conditions which were subsequently satisfied on December 20, 2007.Accordingly, the Company has consolidated the results of these operations since December 21, 2007.While in trust, these entities were accounted using the equity method of accounting whereby the investment is initially recorded at cost and the carrying value is adjusted for post acquisition earnings.The Australian television segment includes Ten Network Holdings Limited’s (“Ten Holdings”) Ten Television Network (“Network Ten”). The publishing segment includes the publication of a number of newspapers and magazines, including metropolitan daily newspapers, the National Post and The New Republic, as well as operation of the canada.com web portal and other web-based operations.The Turkey radio segment is comprised of four radio stations: Super FM, Metro FM, Joy FM and Joy Turk FM. The United Kingdom radio segment is comprised of a radio station, in each of the Solent, Bristol and Aberdeen regions.The out-of-home advertising segment includes Eye Corp Pty Limited (“Eye Corp”), an out-of-home advertising operation which is indirectly wholly owned by Ten Holdings. The Company holds an approximate 56% equity interest in Ten Holdings. The Company’s television and radio broadcast revenues includes advertising revenue from a customer base that is comprised primarily of large advertising agencies, which place advertisements with the Company on behalf of their customers.In addition, the Company’s specialty television revenues include subscription revenues which are derived from a variety of sources.Publishing revenues include advertising, circulation and subscriptions which are derived from a variety of sources. The Company’s advertising revenues are seasonal.Revenues and accounts receivable are highest in the first and third quarters, while expenses are relatively constant throughout the year. A summary of the significant accounting policies followed in the preparation of these consolidated financial statements is as follows: 7 Basis of presentation The consolidated financial statements are prepared in accordance with accounting principles generally accepted in Canada for interim financial statements and reflect all adjustments which are, in the opinion of management, necessary for fair statement of the results of the interim periods presented.However, these interim financial statements do not include all of the information and disclosures required for annual financial statements.The accounting policies used in the preparation of these interim financial statements are the same as those used in the most recent annual financial statements except for the accounting policy changes disclosed in note 2.These interim statements should be read in conjunction with the most recent annual financial statements of the Company.All amounts are expressed in Canadian dollars unless otherwise noted. Reclassification of prior year amounts Certain prior year amounts have been reclassified to conform with the financial statement presentation adopted in the current year. 2. Accounting Changes On
